926 A.2d 666 (2007)
282 Conn. 926
Meredith FINAN
v.
John FINAN.
Supreme Court of Connecticut.
Decided June 5, 2007.
Charles D. Ray, Hartford, in support of the petition.
Sperry A. DeCew, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 100 Conn.App. 297, 918 A.2d 910 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the record was inadequate to review the plaintiff's claims regarding preseparation dissipation of marital assets for `adult entertainment' and cash spending?"
ROGERS, C.J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17918.